Opinión concurrente y disidente emitida por el
Juez Presi-dente Interino Señor Rebollo López.
El temor de que se nos tache de inconsistentes no debe ser óbice para reflexionar y corregir cualquier equivocación cometida al decidir un caso previo.
No hay duda que ese proceder resulta un tanto antipá-tico para un tribunal y sus integrantes; la razón es obvia: significa reconocer que hemos errado. No obstante, ese pro-ceder es el correcto y el único a seguir si es que pretende-mos tener nuestras consciencias tranquilas.
Ese fue el curso de acción que seguimos hace más de dos décadas al resolver Reyes Coreano v. Director Ejecutivo, 110 D.P.R. 40 (1980). En aquella ocasión, al dejar sin efecto una decisión anterior que habíamos emitido en el mismo *693caso, de manera ejemplarizante expresamos que “[p]ersistir en el error para realzar la consistencia de lo decidido constituiría una abdicación del deber que tene-mos, como tribunal apelativo ... de pautar el derecho”,(1) y añadimos hoy, del deber que tenemos de hacer justicia.
En virtud de lo anterior es que, a pesar de concurrir con lo resuelto por la Mayoría de este Tribunal en el Acápite II del presente caso, nos vemos forzados a disentir en relación con lo resuelto en el Acápite III. Esto en vista de que lo allí resuelto, a los efectos de que la Regla 68.1 de Procedi-miento Civil(2) aplica a las disposiciones del Art. 12(e) de la Ley de Salario Mínimo, Vacaciones y Licencia por Enfer-medad. de Puerto Rico (Ley de Salario Mínimo)(3) se apoya en la norma pautada en la escueta opinión que emitiéra-mos en Hernández v. Shering, 159 D.P.R. 367 (2003), la cual, luego de reflexionar detenidamente sobre ella, enten-demos que es, a todas luces, errónea en Derecho.
En ese caso equivocadamente se equiparó el término es-tablecido en el Art. 12(e) de la Ley Núm. 180, ante —el cual, como veremos, claramente establece un término de vigencia diferida de una ley— con un término prescriptivo o procesal al cual sí le aplica las disposiciones de la Regla 68.1 de Procedimiento Civil, ante. Así, de modo automático y con escasos fundamentos jurídicos como apoyo, se aplicó al referido término lo dispuesto en la citada Regla 68.1, lo cual tuvo el efecto de que este Tribunal extendiera el tér-mino de vigencia de la antes citada ley.
Al perpetuar esa norma en el presente caso, la Mayoría de este Tribunal reitera y promueve la indebida interven-ción de la Rama Judicial con las funciones de la Rama Legislativa; esto al extender, por fiat judicial, el término de vigencia de una ley claramente establecido por la Asam-blea Legislativa. Además, al así actuar, el Tribunal justi-*694fica y condona la inobservancia, por parte de los deman-dantes, de los términos claros que establecen las leyes laborales para instar reclamaciones al amparo de sus disposiciones.
M
El 25 de junio de 1999 la señora Elba Vega Ríos y los otros codemandantes fueron cesanteados de su trabajo. Así las cosas, el 28 de julio de 1999 presentaron una demanda ante el Tribunal de Primera Instancia, Sala Superior de Humacao, contra su patrono Caribe General Electric Products (Caribe), reclamando salarios, horas extras, vacacio-nes y otros beneficios laborales. En la demanda alegaron que el período que debía considerarse para computar los salarios adeudados era el de los últimos diez años, conta-dos a partir de la presentación de esa demanda.
Después de contestar la demanda, Caribe presentó una moción en la que solicitó que se dictara sentencia sumaria parcial, desestimando aquellas reclamaciones que se refe-rían a los salarios correspondientes a períodos anteriores al 25 de junio de 1996. Adujo que de las alegaciones de la demanda surgía que a la fecha de su presentación, 28 de julio de 1999, ya estaban en vigor las disposiciones del Art. 12 de la Ley Núm. 180, ante, 29 L.P.R.A. sec. 250j, y que, por lo tanto, el remedio solicitado debía limitarse a los sa-larios debidos y no pagados durante los últimos tres años anteriores a la fecha en que cesantearon a los empleados.(4)
*695Los demandantes se opusieron a dicha moción alegando, en síntesis, que como el 27 de julio de 1999 era día feriado, la Regla 68.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, permitía prorrogar el término en cuestión establecido en el Art. 12(e) de la Ley Núm. 180, ante, hasta el próximo día laborable; esto es, al 28 de julio de 1999, fecha en que se presentó la demanda. Alegaron que en vista de ello tienen derecho a reclamar los salarios de los últimos diez años, ya que aún estaba vigente la legislación anterior.
Tras varios trámites procesales, el tribunal de instancia denegó la moción de sentencia sumaria parcial. Al así resolver, dictaminó que los demandantes instaron la acción dentro del año de efectividad y vigencia del estatuto dis-puesto en el Art. 12(e) de la Ley Núm. 180, ante. En con-secuencia, dispuso que a los demandantes les amparaba el período de diez años para el reclamo de los salarios adeudados.
Inconforme con dicho dictamen, la demandada acudió —vía certiorari— ante el Tribunal de Apelaciones. Me-diante Resolución de 29 de septiembre y archivada en autos el 5 de octubre de 2000, dicho foro judicial revocó la resolución emitida por el foro primario. Al así resolver, el tribunal apelativo intermedio señaló que el citado Art. 12(e) no estableció un término prescriptivo, sino un tér-mino que pospuso la vigencia del Art. 12, ante, por un año. Sostuvo, además, que no aplicaba la Regla 68.1 de Proce-*696dimiento Civil, ante, ya que dicha regla procesal no apli-caba a la fecha de vigencia de una disposición legal. Por lo tanto, dictaminó que la reclamación de los demandantes debía limitarse a los salarios devengados y no pagados en los últimos tres años anteriores a la cesantía.
Insatisfecha con la actuación del tribunal apelativo in-termedio, los demandantes acudieron, mediante recurso de apelación, ante este Tribunal. Alegaron, entre otras cosas, que procedía revocar la sentencia emitida por el tribunal apelativo debido a que ese foro incidió
... al determinar que el término de 1 año establecido en el Art. 12(e) la Ley Núm. 180 era un término de vigencia diferida del Art. 12(c) de dicha Ley y al no reconocer que dicho término era uno de prescripción.
Expedimos el recurso. Hoy la Mayoría del Tribunal re-voca la sentencia del Tribunal de Apelaciones. No estamos de acuerdo. Veamos por qué.
I — I
Sabido es que el salario mínimo es un derecho consa-grado en la Sec. 16 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, para todos los trabajadores que se desempeñan en calidad de empleados. A. Acevedo Colom, Legislación Protectora del Trabajo Comentada, 7ma ed. rev., San Juan, Ed. Ramallo Printing Bros., 2001, Cap. II, pág. 37. A esos efectos, la referida disposición constitucional reconoce el derecho de todo trabajador a un salario mínimo razonable y a recibir igual paga por igual trabajo. Const. E.L.A., ante. Del mismo modo, el salario mínimo en Puerto Rico está regu-lado por la Ley Federal de Normas Razonables del Traba-jo(5) y por la ley, hoy en controversia, conocida como la Ley de Salario Mínimo, Vacaciones y Licencia por Enfermedad *697de Puerto Rico, Ley Núm. 180 de 27 de julio de 1998, según enmendada, 29 L.P.R.A. sec. 250 et seq.
La Ley Núm. 180, ante, es producto de una larga se-cuela de leyes cuyo origen se remonta a 1941 cuando se aprobó en Puerto Rico la primera Ley de Salario Mínimo. Esta ley se caracterizó por su lento y complicado meca-nismo para elevar el salario de los trabajadores. Por tal razón, en 1956 fue derogada y sustituida por la Ley Núm. 96 de 26 de junio, mejor conocida como la Ley de Salario Mínimo de Puerto Rico. Véase Exposición de Motivos de la Ley Núm. 180, ante, Leyes de Puerto Rico, pág. 693. Esta pieza legislativa fue aprobada con el propósito de crear una ley más ágil y flexible que estuviese a tono con los cambios económicos y sociales en el área laboral de aquel momento. Véase Exposición de Motivos de la Ley Núm. 96, ante, Le-yes de Puerto Rico, págs. 625-627. De igual modo, esta ley sufrió varias enmiendas dirigidas a atemperarla a los nue-vos desarrollos que transformaban la economía industrial en una tecnológica, comercial y de servicios. Véase Exposi-ción de Motivos de la Ley Núm. 180, ante, Leyes de Puerto Rico, pág. 693.
Así, luego de cuarenta y dos años, la anterior legislación quedó derogada por la nueva Ley de Salario Mínimo (Ley Núm. 180) en la que se estableció un mecanismo más ágil, cónsono con el desarrollo en el campo laboral, tanto a nivel estatal como federal. íd. Esta nueva ley tuvo la intención de atemperar la Ley de Salario Mínimo local con la Ley Federal de Normas Razonables del Trabajo. Véase Exposi-ción de Motivos de la Ley Núm. 80 de 21 de mayo de 2000, Leyes de Puerto Rico, pág. 666. Se estableció que el salario mínimo para aquellas empresas que estaban cubiertas por la legislación federal sería el salario mínimo federal. Por otro lado, para los trabajadores de empresas que no estu-vieran cubiertas por la ley federal, se les proveyó un meca-nismo más ágil para proteger su derecho a un salario mí-nimo razonable. Además, se regularon de manera uniforme las licencias de vacaciones y enfermedad para todos los trabajadores en Puerto Rico. Véase Exposición de Motivos *698de la Ley Núm. 180, ante, Leyes de Puerto Rico, págs. 693-694.
Fueron varios los cambios que trajo esta nueva legisla-ción, en reconocimiento de que “las condiciones del traba-jador puertorriqueño ... ha[bían] mejorado a través de los años”, y tomando en cuenta que “[l]a concesión de benefi-cios por encima del mandato estatutario, deb[ía] estable-cerse a tenor con la realidad económica y las condiciones del mercado”. (Énfasis suplido.) Exposición de Motivos de la Ley Núm. 180, ante, Leyes de Puerto Rico, pág. 693. Entre los cambios incorporados por la Ley Núm. 180, ante, se encuentran los términos establecidos en el citado Art. 12 y los remedios allí provistos. Dicho articulado enmendó la antigua See. 32 de la Ley Núm. 96, ante.(6)
La Ley Núm. 180, ante, la cual entró en vigor a partir del 27 de julio de 1998,(7) tuvo el efecto de enmendar el inciso (a) de la antes citada See. 32 para reducir de tres a dos años el término prescriptivo para instar la reclamación de salarios. Otro cambio significativo fue el efectuado en los incisos (b) y (c), en los que se limitó el remedio que los obreros tenían a su haber. Se dispuso que éstos sólo po-drían reclamar los salarios correspondientes a los últimos tres años, contados a partir de la fecha en que se instó la acción, siempre que se trate de empleados que continúen trabajando para el patrono, o contados desde la fecha de la *699cesantía para aquellos que hubiesen cesado en su empleo con éste. Véase 29 L.P.R.A. sec. 250j. Recordaremos que, bajo el estado de derecho de la ley anterior, se permitía reclamar los salarios de los últimos diez años.
Ahora bien, en el inciso (e) del Art. 12 de la Ley Núm. 180, ante, similar al inciso (e) de la ley anterior, se hizo una salvedad para que las disposiciones del referido artí-culo no se aplicaran a los casos que para la fecha de apro-bación de la ley, esto es, para el 27 de julio de 1998, ya se hubiesen instado, y en lo pertinente al caso ante nuestra consideración, para aquellos que se presentaran dentro de un año después de que la ley entrara en vigor. Es decir, todo caso que para el 27 de julio de 1998 ya se hubiese instado, así como todo aquel que se presentara en o antes del 27 de julio de 1999, quedaría excluido de la aplicación de las dis-posiciones del Art. 12 de la nueva ley, rigiéndose entonces por el ordenamiento anterior establecido por la See. 32 de la Ley Núm. 96, ante.
l-H HH
La controversia que hoy tenemos ante nuestra conside-ración gira, precisamente, en torno al inciso (e) del Art. 12 de la Ley Núm. 180, ante. Debemos resolver si cuando el legislador dispuso que " [1] o dispuesto en este Artículo en nada afectará los casos ... que se radiquen dentro de un (1) año después de entrar en vigor esta Ley”, estableció un nuevo término prescriptivo para instar la reclamación de salarios, tal y como lo plantea la parte apelante, o si, por el contrario, se refiere —según lo argüido por la parte apela-da— a un término de vigencia diferida que tuvo el efecto de posponer por un año la vigencia del citado Art. 12.
A. La disposición de ley cuya interpretación está en controversia dispone como sigue:
Lo dispuesto en este Artículo en nada afectará los casos ya radicados en los tribunales, o que se radiquen dentro de un (1) año después de entrar en vigor esta Ley. (Enfasis suplido.) Art. *70012(e) de la Ley Núm. 180, ante, Leyes de Puerto Rico, pág. 703.
Si examinamos el texto claro y libre de ambigüedad de la referida disposición estatutaria, interpretándola en su más corriente y usual significado,(8) no hay duda de que, mediante ésta la Legislatura aplazó por el término de un año el momento en que las disposiciones del citado Art. 12 comenzarían a tener efecto. De este modo, las disposiciones del referido artículo de ley cobraron efecto el 28 de julio de 1999, esto es, luego de transcurrido un año de que la Ley Núm. 180 entrara en vigor. Entre estas disposiciones se encuentra la que establece que el remedio disponible sólo podrá incluir la reclamación de salarios de los últimos tres años. Dicho de otra forma, durante el periodo transcurrido entre el 27 de julio de 1998 —fecha en que comenzó a regir la Ley Núm. 180, ante— y el 27 de julio de 1999, regiría lo establecido bajo la legislación anterior en lo que se refiere al Art. 12. Esto es, aquellos casos instados durante ese pe-ríodo podrían incluir en sus reclamaciones los salarios de-bidos y no pagados de los pasados diez años. De esta ma-nera se creó un período de gracia para que la transición de una ley a otra, que a su vez disminuía en gran medida el remedio disponible, no se realizara "de golpe”. De este modo, el legislador “avisó” a la ciudadanía que de presen-tarse un pleito fuera de esa fecha, ya no le cobijaría la ley anterior, sino el estado de derecho estatuido por la nueva legislación en su Art. 12.
No hay duda de que nos enfrentamos a una disposición transitoria o de vigencia diferida denominada como un plazo “vacatio legis”. M. Albaladejo, Derecho Civil, lima ed., Barcelona, Ed. Bosch, 1989, T. I, Vol. I, págs. 96-97.(9) *701Se ha dicho que “[ajunque cabe que las leyes sean obliga-torias desde el momento de su publicación ... la generali-dad de los Códigos señala un plazo ... —llamado vacación de la ley (vacatio legis)— entre el momento de la publica-ción y el del comienzo de la vigencia de la ley”. J. Castán Tobeñas, Derecho Civil español común y foral, 12ma ed. rev., Madrid, Ed. Reus, 1982, T. I, Vol. I, pág. 442. Estos plazos tienen el efecto de posponer la vigencia de una ley, o de alguna disposición suya, para que éste no rija inmedia-tamente, sino que entre en vigor en un momento posterior. Dichas disposiciones tienen como propósito “permitir el me-jor conocimiento y preparación para la aplicación” de ésta. (Énfasis suplido.) Albaladejo, op. cit., pág. 197.
Sabido es que “[l]as leyes deberán ser promulgadas con-forme al procedimiento que se prescriba por ley y conten-drán sus propios términos de vigencia”. Art. VI, Sec. 5, Const. E.L.A., L.P.R.A., Tomo 1, pág. 408. De este modo, las leyes comienzan a regir cuando en ellas se establezca, ex-presa o tácitamente, bien con referencia a una fecha de calendario o bien con referencia a algún otro dato. Albala-dejo, op. cit., pág. 196. La ley puede disponer para que su vigencia sea inmediata o simultánea, es decir, para que entre en vigor al momento mismo de su aprobación,(10) o por el contrario, para que la vigencia sea no inmediata o aplazada. Albaladejo, op. cit.
Ahora bien, cuando sobreviene un cambio de leyes, a saber, la derogación de una ley vigente por otra posterior-mente promulgada, se plantea el problema de cuál será el alcance temporal de la nueva ley y, por lo tanto, el de la antigua. J.L. Lacruz Berdejo, Elementos de Derecho Civil, Barcelona, Ed. Bosch, 1982, Vol. I, pág. 218; L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 7ma ed., Madrid, Ed. Tecnos, 1989, Vol. I, pág. 127. En aquellos casos en que *702una ley antigua sea sustituida por otra nueva, el cambio de regulación y el alcance de la ley recién dictada, respecto a la materia antes regulada por la otra, se regirá por lo que la nueva ley establezca, bien de forma explícita en las co-rrespondientes disposiciones transitorias o bien de forma implícita. Albaladejo, op. cit., pág. 202. Es ahí cuando en-tran en función disposiciones como el plazo vacatio legis. Estas disposiciones transitorias pueden encontrarse sepa-radas del articulado de la ley o incorporadas a él. Lacruz Berdejo, op. cit., pág. 218. Usualmente en ellas se indican los actos o las acciones cobijadas por la antigua y por la nueva ley, además del período de tiempo durante el cual perdurará el estado de derecho transitorio.
De lo antes expuesto podemos colegir que si bien la Ley Núm. 180, ante, dispuso en su Art. 18, Leyes de Puerto Rico, pág. 706, que entraría en vigor inmediatamente, es-tableció un plazo vacatio legis con relación a las disposicio-nes del citado Art. 12. Esto es, la ley entró en vigor el 27 de julio de 1998; sin embargo, las disposiciones del Art. 12 entraron en vigor luego del 27 de julio de 1999 ya que, repetimos, el inciso (e) del referido artículo tuvo el efecto de diferir o posponer su vigencia. Como consecuencia, entre el 27 de julio de 1998 y el 27 de julio de 1999 operó la legislación anterior. Todos aquellos casos instados durante ese período todavía podían beneficiarse de los remedios y el estado de derecho de la ley previa.
De lo antes expuesto resulta evidente que el referido Art. 12(e) se refiere a un término de vigencia diferida.(11) No hay duda de que esa fue la intención del legislador al incluir esa disposición. No hace falta más que referirnos a la See. 43 de la anterior Ley Núm. 96, Leyes de Puerto Rico, pág. 729, de donde surge claramente que la Ley de Salario Mínimo de Puerto Rico tuvo como propósito permi-tir que ciertas disposiciones entraran en vigor en un mo-*703mentó distinto o posterior a la fecha de vigencia establecida. Dicha sección disponía que “[e]sta ley empe-zará a regir inmediatamente después de su aprobación, con excepción de aquellas disposiciones que tengan fijada una fecha distinta para su vigencia, las cuales entrarán en vigor en las fechas especificadas”. (Enfasis suplido.) Ley Núm. 96, ante, pág. 729.(12)
En virtud de lo antes expuesto, sería ilógico pensar que lo establecido en el inciso (e) del Art. 12 es un nuevo término prescriptivo para instar la reclamación de salarios. Una simple lectura de este artículo revela que el término pres-criptivo para instar la acción de salarios ya estaba dis-puesto en su inciso (a). Allí se establecía que “[p]or el trans-curso de dos (2) años prescribirá la acción en reclamación de salarios que pueda tener un empleado contra su patrono al amparo de este capítulo ...”. 29 L.P.R.A. sec. 250j (Sup. 1999). Esto es, aceptar la postura de los apelantes nos lle-varía a reconocer que el legislador dispuso dos términos prescriptivos para llevar a cabo la misma acción. Tal cosa no tiene sentido alguno.
Por otro lado, es menester resaltar que, a diferencia de lo que ocurriría con un término prescriptivo,(13) el citado Art. 12(e) no tiene el efecto de extinguir un derecho. Su ob-jeto es proveer un corto tiempo adicional para que, antes de la vigencia del nuevo estado de derecho que alterará el remedio provisto, los interesados puedan instar el pleito y así beneficiarse de la ley anterior, cuyo remedio era más amplio. No conlleva la extinción del derecho que ostentan los demandantes para instar la acción. Ese derecho no se extinguió si se presentó el pleito en el término de dos años *704que ordenaba la ley para ese entonces. Lo que hace el Art. 12(e) es advertirle a la ciudadanía que si se presenta el pleito fuera del plazo “vacatio legis”, el remedio disponible será otro: el dispuesto en la nueva ley; esto independiente-mente de que la acción se hubiese instado dentro del tér-mino prescriptivo. Esto es, la acción para reclamar salarios puede no haber prescrito, pero si se presentó fuera del “va-catio legis”, el remedio disponible se limitará a los salarios de los últimos tres años, ya que una vez transcurrido el plazo “vacatio legis”, entraron en vigor las disposiciones del Art. 12 de la nueva ley, ante.
En resumen, tenemos que el término de vigencia dife-rida o vacatio legis no tiene de por sí el efecto de extinguir un derecho abandonado, sino que permite que el pueblo conozca y se prepare para la aplicación de las nuevas disposiciones. Claro está, si como en el presente caso, ocu-rre que al culminar el vacatio legis el estado de derecho cambia para eliminar o reducir algún derecho, parecerá que el transcurso del vacatio legis tuvo el efecto de extin-guir un derecho. No obstante, son las disposiciones de ley que entran en vigor al culminar el “vacatio legis” las que tienen el efecto de reducir o extinguir el derecho.
Por otro lado, para que se produzca la prescripción ex-tintiva se requiere no sólo el transcurso del tiempo fijado, sino, además, la falta de ejercicio o inercia por parte del titular. García Aponte et al. v. E.L.A. et al., 135 D.P.R. 137, 142-143 (1994).(14) No obstante lo anterior, al referirnos a un término de vigencia diferida, vemos que éste transcu-rrirá con el paso del tiempo, el estado de derecho cambiará y todo ocurrirá independientemente de la acción o inacción del interesado. Esto es, cuando la Legislatura decide man-tener en suspenso la vigencia de alguna disposición esta-tutaria mediante un término vacatio legis, sólo hará falta que el tiempo fijado por el legislador transcurra para que *705la nueva disposición legal entre en vigor. La actuación del interesado será irrelevante.
B. Habiendo determinado que el citado Art. 12(e) no es un término prescriptive), sino un término de vigencia dife-rida de una disposición legal, nos corresponde resolver si es susceptible de extenderse a tenor con lo dispuesto en la Re-gla 68.1 de Procedimiento Civil, ante. En esta regla se es-tablece, en lo pertinente, que
[e]n la computación de cualquier término prescrito o concedido por estas reglas, o por orden del tribunal o por cualquier esta-tuto aplicable, no se contará el día en que se realice el acto, evento o incumplimiento después del cual el término fijado empieza a correr. El último día del término así computado se incluirá siempre que no sea sábado, domingo ni día de fiesta legal, extendiéndose entonces el plazo hasta el fin del próximo día que no sea sábado, domingo ni día legalmente feriado.
Cabe destacar que este Tribunal tuvo la oportunidad de enfrentarse a una controversia similar a la de autos hace varias décadas en Torres v. Méndez, 44 D.P.R. 7 (1932). En aquella ocasión resolvimos que las disposiciones conteni-das en los Arts. 388 y 389 del Código Político, 1 L.P.R.A. sees. 72 y 73 —las cuales son muy similares a la Regla 68.1, ante — (15) no aplicaban a los términos fijados por una ley para que ésta comience a regir. En ese caso expresamos:
El accidente ocurrió el domingo 12 de agosto de 1928. La Ley de Indemnizaciones por accidentes del trabajo empezaba a regir noventa días después de su aprobación en mayo 14. Eso fué en efecto el día del accidente a menos que ese día haya de ser excluido, por ser de fiesta legal, al computar el tiempo. Los noventa días en cuestión no eran “el tiempo en que cual-quier acto prescrito por la ley” debía “cumplirse”. La ley no *706señaló acto alguno a realizarse el día 12 de agosto. No pode-mos convenir con el apelante en que la ley empezó a regir el lunes 13 de agosto simplemente porque el domingo 12 de agosto fuera día de fiesta. Torres v. Méndez, ante, pág. 9.
Igualmente, en Destilería Serrallés, Inc. v. Buscaglia, Tes., 66 D.P.R. 649, 651-652 (1946), este Tribunal reiteró la norma expuesta en Torres v. Méndez, ante, al manifestar que “el artículo 388 sólo es de aplicación cuando hay una situación en que deba cumplirse un acto prescrito por la Ley, y no cuando como en este caso simplemente está envuelto un cálculo matemático de conformidad con los términos del ar-tículo 34 de la Carta Orgánica”. (Énfasis suplido.)(16)
Una lectura inteligente y sosegada de estas dos decisio-nes es todo lo que se necesita para llegar a la conclusión de que en ambos resolvimos que, aun cuando el último día de un término de vigencia diferida o vacatio legis, como en el presente caso, coincida con un día feriado, no hay razón para extenderlo hasta el próximo día laborable. Esto es así porque los términos que disponen sobre la vigencia de una ley no se refieren al “tiempo en que cualquier acto prescrito por ley deba cumplirse”. Estos artículos nunca se han utili-zado para extender los términos de vigencia de una ley.(17) En ese sentido, no hay nada que impida que una disposición legal comience a regir o culmine su vigencia en un día festivo.
*707En vista de la similitud existente entre los citados Arts. 388 y 389 del Código Político y la Regla 68.1 de Procedi-miento Civil, ante, resulta obvio que dichos precedentes son aplicables al caso de autos.(18) Además, resulta claro que la Regla 68.1, ante, no aplica a todo tipo de término. El me-canismo de cómputo establecido en esa regla sólo aplica a aquellos términos que han sido prescritos o concedidos “por las Reglas de Procedimiento Civil, o por orden del tribunal, o por cualquier estatuto procesal aplicable ...” J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 1154.
El término que está en controversia no es un término prescriptivo ni un término dispuesto por las Reglas de Pro-cedimiento Civil, por el tribunal ni por ningún estatuto o regla procesal que exija que las partes actúen en determi-nado plazo. Es por esto que no le aplica lo dispuesto en la Regla 68.1, ante.(19)
Refiriéndose el Art. 12(e) a un término que involucra meramente el cálculo matemático para la vigencia de una disposición legal, el término no está gobernado por la Regla 68.1 de Procedimiento Civil, ante. No haría sentido que, a través de una regla procesal, este Tribunal extienda el tér-*708mino de vigencia de una ley establecido por la Legislatura. Coincidimos con los pronunciamientos emitidos por el tribunal apelativo intermedio a los efectos de que “[e]s el le-gislador quien decide la fecha de vigencia de una ley. Si el legislador no se percató de que la vigencia propuesta para dicho artículo iba a coincidir con un día festivo, nada pue-den hacer los tribunales al respecto. No tenemos autoridad para cambiar la vigencia de una ley”.
Como señaláramos anteriormente, en el presente caso el término de vigencia diferida comenzó el día en que entró en vigor la Ley Núm. 180, ante —el 27 de julio de 1998— y se prolongó hasta un año después, esto es, el 27 de julio de 1999. Posterior a esa fecha entraron en efecto las disposi-ciones del Art. 12 de la nueva Ley de Salario Mínimo que, como bien explicamos, sólo permite reclamar los salarios de los últimos tres años. Aun cuando el 27 de julio de 1999 coincidió con el día festivo de José Celso Barbosa —por lo cual no aplicaba la Regla 68.1, ante— la fecha para que entrara en vigor del referido artículo no se extendió hasta el próximo día laborable. Por tal razón, ya para el 28 de julio de 1999 estaban en pleno vigor las disposiciones del citado Art. 12.
En vista de que los demandantes instaron su causa de acción el 28 de julio de 1999, el remedio que podían recla-mar estaba regido por el nuevo estado de derecho que lo limitó a la reclamación de los salarios devengados y no pagados de los últimos tres años. Su acción no estaba pres-crita, pero el remedio al que tenían derecho cambió. Para poder cobijarse bajo el ordenamiento jurídico anterior, y así reclamar los salarios de los últimos diez años, debieron instar su acción entre el 27 de julio de 1998 y el 27 de julio de 1999. La propia ley proveyó y advirtió a la ciudadanía sobre esta oportunidad; sin embargo, los demandantes se cruzaron de brazos y no sometieron a tiempo para poder acogerse a los remedios del antiguo régimen legal.
En virtud de lo anterior, no quedaba otra alternativa que concluir que al presentar su pleito el 28 de julio de 1999, la reclamación de los demandantes quedó sujeta al *709remedio establecido bajo la nueva ley que permite recla-mar sólo los salarios de los últimos tres años a partir de que se instó la acción, en el caso de los empleados que continúan trabajando para su patrono. Con relación a los empleados que cesaron en su empleo, éstos podían reclamar los salarios de los últimos tres años contados a partir de la fecha en que cesaron. 29 L.P.R.A. sec. 250j(b) y (c). Contra-rio a lo que hoy resuelve la Mayoría de este Tribunal, las reclamaciones de salarios correspondientes a períodos an-teriores en tiempo debieron ser desestimadas.
Este Tribunal olvida que si bien es cierto que las leyes laborales deben interpretarse de forma favorable para el obrero, cumpliendo así con el propósito reparador que per-siguen —Irizarry v. J & J Cons. Proas. Co., 150 D.P.R. 155 (2000)— esto no se debe utilizar como justificación para obviar o ignorar los términos expresamente establecidos por el legislador en esos estatutos.
IV
En mérito de lo antes expuesto, y al igual que en la antes mencionada situación, hubiésemos confirmado la re-solución emitida por el Tribunal de Apelaciones en el pre-sente caso.

(1) Reyes Coreano v. Director Ejecutivo, 110 D.P.R. 40, 42 (1980).


(2) 32 L.P.R.A. Ap. III.


(3) Ley Núm. 180 de 27 de julio de 1998, según, enmendada, 29 L.P.R.A. see. 250j(e).


(4) Para la fecha en que el presente pleito fue instado, el referido Art. 12 de la Ley Núm. 180, ante, disponía lo siguiente:
“(a) Por el transcurso de dos (2) años prescribirá la acción en reclamación de salarios que pueda tener un empleado contra su patrono al amparo de este capítulo o cualquier decreto mandatario, ya aprobado o que se apruebe, de acuerdo con las disposiciones de este capítulo o al amparo de cualquier contrato o ley. Para la pres-cripción de esta acción, el tiempo se contará desde que el empleado cesó su empleo con el patrono. El término de prescripción antes indicado se interrumpirá y comen-zará a transcurrir de nuevo por la notificación de la deuda de salario al patrono, judicial o extrajudicialmente, por el obrero, su representante, o funcionario del De-partamento con facultad para ello y por cualquier acto de reconocimiento de la deuda por el patrono.
*695“(b) Cuando el empleado estuviere trabajando con el patrono, la reclamación solamente incluirá los salarios a que tuviese derecho el empleado, por cualquier con-cepto, durante los últimos tres (3) años anteriores a la fecha en que se estableciese la acción judicial.
“(c) En el caso de que el empleado hubiese cesado en su empleo con el patrono, la reclamación solamente incluirá los últimos tres (3) años anteriores a la fecha de su cesantía.
“(d) En relación con el término prescriptivo provisto en esta sección, un cambio en la naturaleza de las labores del empleado no constituirá una novación del contrato de empleo.
“(e) Lo dispuesto en esta sección en nada afectará los casos ya radicados en los tribunales, o que se radiquen dentro de un año después de entrar en vigor este capítulo." (Énfasis suplido.) 29 L.P.R.A. sec. 250(j).
Por su parte, el Art. 18 de dicha pieza legislativa dispone que “[e]sta Ley comen-zará a regir inmediatamente después de su aprobación”. 1998 (Parte 1) Leyes de Puerto Rico 706.


(5) Véase 29 U.S.C.A. see. 201 et seq.


(6) La See. 32 disponía, en lo pertinente, que:
“(a) Por el transcurso de tres años prescribirá la acción en reclamación de sala-rios que pueda tener un empleado contra su patrono al amparo de esta ley ....
“(b) Cuando el empleado estuviere trabajando con el patrono, la reclamación solamente incluirá los salarios a que tuviere derecho el empleado, por cualquier con-cepto, durante los últimos diez años anteriores a la fecha en que estableciere la acción judicial.
“(c) En el caso de que el empleado hubiere cesado en su empleo con el patrono, la reclamación solamente incluirá los últimos diez años anteriores a la fecha de su cesantía.
“(e) Lo dispuesto en esta Sección en nada afectará los casos ya radicados en los tribunales o que se radicaren dentro de un (1) año después de entrar en vigor esta ley.” (Énfasis suplido.)


(7) Como bien mencionáramos en el Art. 18 de esta ley, ante, se estableció que entraría en vigor inmediatamente.


(8) Ello en virtud del Art. 15 del Código Civil de Puerto Rico, que exige que “[l]as palabras de una ley deben ser generalmente entendidas en su más corriente y usual significación, sin atender demasiado al rigor de las reglas gramaticales, sino al uso general y popular de las voces”. 31 L.P.R.A. sec. 15.


(9) Véanse, además: J. Castán Tbbeñas, Derecho civil español común y foral, 12ma ed. rev., Madrid, Ed. Reus, 1982, T. I, Vol. I, pág. 442; L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 7ma ed., Madrid, Ed. Tecnos, 1989, Vol. I, pág. 123.


(10) A tono con lo anterior, este Tribunal ha expresado que cuando una ley “es aprobada para tener efecto inmediatamente, no procede la contención de que tendrá efecto al siguiente día en vez del día de su aprobación. La palabra ‘inmediatamente’ significa lo que dice, y la Ley entra en vigor en seguida”. Destilería Serrallés, Inc. v. Buscaglia, Tes., 66 D.P.R. 649, 652-653 (1946).


(11) Es de notar que el Art. 12(e) de la Ley Núm. 180, ante, 29 L.P.R.A. see. 250j(e), es idéntico a la citada Sec. 32(e), que era la disposición equivalente a este artículo bajo la ley anterior Núm. 96 de 26 de junio de 1956.


(12) Recordemos que tanto las leyes aprobadas con anterioridad como las apro-badas con posterioridad a la disposición que interpreta un tribunal, se deben tomar en consideración para hacer valer la intención legislativa. O.E.G. v. Cordero, Rivera, 154 D.P.R. 827 (2001).


(13) La prescripción extintiva es una norma de derecho sustantivo que consti-tuye una forma de extinción de un derecho debido a la inercia en ejercerlo durante un tiempo determinado. Santiago v. Ríos Alonso, 156 D.P.R. 181 (2002); Martínez v. Soc. de Gananciales, 145 D.P.R. 93, 101 (1998); García Aponte et al. v. E.L.A. et al., 135 D.P.R. 137, 142 (1994).


(14) Véanse, además: Diez-Picazo y Gullón, op. cit, póg. 465; F. Puig Peña, Com-pendio de Derecho Civil Español, 3ra ed. rev., Madrid, Ed. Pirámide, 1976, Vol. I, págs. 684-685; D. Espín Cánovas, Manual de Derecho Civil Español, 8va ed. rev., Madrid, Ed. Rev. Der. Privado, 1982, Vol. I, pág. 559.


(15) El Art. 388 del Código Político dispone: “El tiempo en que cualquier acto prescrito por la ley debe cumplirse, se computará excluyendo el primer día e inclu-yendo el último, a menos que éste sea día de fiesta, en cuyo caso será también excluido.” 1 L.P.R.A. see. 72.
Por su parte, en el Art. 389 del referido Código se dispone: “Cuando algún acto haya de ejecutarse bajo la ley o en virtud de contrato en un día señalado, y tal día ocurriere en día de fiesta, dicho acto podrá realizarse en el próximo día de trabajo, teniendo el mismo efecto que si se hubiera realizado en el día señalado.” 1 L.P.R.A. see. 73.


(16) En aquella ocasión este Tribunal tuvo que decidir cómo se debía calcular el término dispuesto en el Art. 34 de la Carta Orgánica, el cual mantenía en suspenso y limitaba la vigencia de las leyes aprobadas por la Asamblea Legislativa por un período de noventa días. Este artículo disponía que “[n]inguna ley de la Asamblea Legislativa entrar[ía] en vigor ... hasta noventa días después de su aprobación ...”. Destilería Serrallés, Inc. v. Buscaglia, Tes., ante, pág. 650.


(17) Por el contrario, y a modo de ejemplo, los citados Arts. 388 y 389 del Código Político, ante, se han aplicado, entre otras cosas, para: calcular el término que tiene el Secretario de Hacienda para notificar una confiscación, Coop. Seguros Múltiples v. Srio. de Hacienda, 118 D.P.R. 115 (1986); computar el término para ejecutar una orden de allanamiento, Pueblo v. Negrón, 72 D.P.R. 882 (1951); calcular el término para presentar un recurso de apelación, Sosa v. Tribunal de Distrito, 70 D.P.R. 62 (1949); transferir al próximo día laborable una venta en pública subasta, Meléndez v. Registrador, 35 D.P.R. 878 (1926); computar la fecha de vencimiento del pago de cánones de arrendamiento, Falagán & Cía. (F.) v. La Sociedad “Centro Español", 32 D.P.R. 356 (1923).


(18) Así, específicamente, lo resolvimos al denegar hace dos años un recurso de certiorari que presentaron unos obreros que interesaban revisar una sentencia emi-tida por el Tribunal de Apelaciones en Torres Quintero v. Pfizer Pharmaceuticals, CC—2000-819, caso en que los hechos eran idénticos a los del caso de autos. La determinación de no revisar la sentencia que emitió el tribunal apelativo obviamente se fundamentó en la norma establecida en Torres v. Méndez, 44 D.P.R. 7 (1932), y en Destilería Serrallés, Inc. v. Buscaglia, Tes., ante.


(19) La Regla 68.1, ante, se ha utilizado para situaciones como las siguientes: computar el término para presentar un recurso de apelación, Coss v. Hospital Interamericano, 159 D.P.R. 53 (2003); Medio Mundo, Inc. v. Rivera, 154 D.P.R. 315 (2001); Bldg. Fast Cl. Servs. v. Asoc. C.B. Tower, 147 D.P.R. 874 (1999); García Claudio v. García Guevara, 145 D.P.R. 659 (1998); calcular el término para instar un recurso de revisión administrativa, Ortiz v. Adm. Sist. de Retiro Emp. Gob., 147 D.P.R. 816 (1999); computar el término para presentar una moción de determinacio-nes de hecho adicionales, Soc. de Gananciales v. Sánchez, 148 D.P.R. 326 (1999); calcular el término prescriptivo de una acción, Robert Vizcarrondo v. Srio. de Hacienda, 114 D.P.R. 566 (1983); Lugo Ortiz v. Ferrer, 85 D.P.R. 862 (1962); computar el término para celebrar una vista de determinación de causa probable contra un me-nor, Pueblo en interés menor M.A.F.L., 126 D.P.R. 238 (1990); calcular el término para la prestación de una fianza, Planned Credit of P.R., Inc. v. Page, 103 D.P.R. 245 (1975).